Mason, J.,
delivered the opinion of this court.
In this case the plaintiff declared generally upon a constable’s bond, without assigning in his declaration any breaches of its condition. The defendants demurred to the declara*212tion, and in argument contended, that it is defective, because it does not set out the cause of action — in other words, because it does not assign the breaches .of the condition of the bond of which he complains.
This is the identical question raised and decided in the case of Scott vs. the State, use of Ducker, 2 Maryland Rep., 284.
For the reasons assigned in that case, we think the county court were right in overruling the present demurrer.

Judgment affirmed.